Exhibit 10.67

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is dated as of March 30, 2007 and
entered into by and among Spansion Japan Limited, a Japanese corporation
(“Company”), GE Capital Leasing Corporation, as security agent for and
representative of (in such capacity herein called “Security Agent”) Finance
Parties (as hereinafter defined), and the financial institutions listed in
Schedule 1 hereto (“Finance Parties”).

PRELIMINARY STATEMENTS

A. Pursuant to the Senior Facility Agreement dated March 30, 2007, for Company
arranged by GE Capital Leasing Corporation, acting as mandated lead arranger,
and Sumisho Lease Co., Ltd. and Mitsui Leasing & Development, Ltd., acting as
sub-arrangers, with GE Capital Leasing Corporation, acting as administrative
agent, Resona Bank, Limited, acting as paying agent, and GE Capital Leasing
Corporation, acting as security agent, and Finance Parties (said Senior Facility
Agreement, as it may hereafter be amended, restated, supplemented or otherwise
modified from time to time, being the “Credit Agreement”), Finance Parties have
made certain commitments, subject to the terms and conditions set forth in the
Credit Agreement, to provide Company with a ¥48,400,000,000 senior secured term
loan facility to make loans to Company.

B. It is a condition precedent to the initial extensions of credit by Finance
Parties under the Credit Agreement that Company shall have granted the security
interests and undertaken the obligations contemplated by this Agreement.

NOW, THEREFORE, in consideration of the agreements set forth herein and in order
to induce Finance Parties to make loans and other extensions of credit under the
Credit Agreement, Company hereby agrees with Security Agent and Finance Parties
as follows:

SECTION 1. Grant of Security.

Company hereby assigns to Finance Parties, and hereby grants to Finance Parties
a security interest in, all of Company’s right, title and interest in and to the
following personal property of Company, in each case whether now or hereafter
existing, whether tangible or intangible, whether now owned or hereafter
acquired and wherever the same may be located (the “Collateral”):

(a) all Accounts to the extent the Account Debtor is Spansion LLC and the
Account arises (whether before or after the date hereof) pursuant to that
certain Second Amended and Restated Foundry Agreement dated March 30, 2007, by
and between Spansion LLC and Company (the “Pledged Account”);

(b) all Records relating to such Accounts; and

(c) all Proceeds and Accessions with respect to any of the foregoing Collateral.

 



--------------------------------------------------------------------------------

Each category of Collateral set forth above shall have the meaning set forth in
the UCC.

SECTION 2. Security for Obligations.

This Agreement secures, and the Collateral is collateral security for, the
prompt payment in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all Secured
Obligations of Company. “Secured Obligations” means any and all obligations at
any time, due owing or incurred by Company to all or any of Finance Parties
under the Finance Documents, whether present or future, actual or contingent
(and whether incurred solely or jointly and whether as principal or surety or in
some other capacity) and all or any portion of such obligations that are paid,
to the extent all or any part of such payment is avoided or recovered directly
or indirectly from any Finance Party as a preference, fraudulent transfer or
otherwise, together with all costs, charges and expenses incurred by any of
Finance Parties under the Finance Documents, whether present or future, actual
or contingent (and whether incurred solely or jointly and whether as principal
or surety or in some other capacity), together with:

(a) all costs, charges and expenses incurred by any Finance Party in connection
with the protection, preservation or enforcement of its rights under any other
document evidencing or securing any such obligations; and

(b) all moneys, obligations and liabilities due, owing or incurred in respect of
any variations or increases in the amount or composition of the facilities
provided under this Agreement or the obligations and liabilities imposed under
such documents.

SECTION 3. Representations and Warranties.

Company represents and warrants as follows:

(a) Jurisdiction of Organization. Company’s name as it appears in official
filings in the country of its organization, type of organization (i.e.
corporation, limited partnership, etc.), jurisdiction of organization and
organization number provided by the applicable government authority of the
jurisdiction of organization is set forth on Schedule 2 annexed hereto.

(b) Due Authorization, etc. Company is duly formed, validly existing and in good
standing under the law of its jurisdiction of organization and has full entity
power and authority to execute, deliver and perform this Agreement. The
execution, delivery and performance of this Agreement has been duly authorized
by all necessary entity action. This Agreement constitutes a legally valid and
binding obligation of Company, enforceable against Company in accordance with
its terms, except as enforcement hereof may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.

(c) No Conflict. The execution, delivery and performance of this Agreement by
Company will not violate the organizational documents of Company, any provision
of law applicable to Company or any order, judgment or decree of any court or
other governmental agency binding on Company.

 

2



--------------------------------------------------------------------------------

(d) Security Interests. The security interests in the Collateral granted
hereunder constitute valid security interests in the Collateral, securing
payment of the Secured Obligations.

SECTION 4. Further Assurances.

Company agrees that from time to time, at the expense of Company, Company will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that Security Agent may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable Security Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, Company will:
(a) (i) execute (if necessary) and file such financing or continuation
statements, or amendments thereto and (ii) deliver such other instruments or
notices, in each case, as may be necessary or desirable, or as Security Agent
may request, in order to perfect and preserve the security interests granted or
purported to be granted hereby; (b) furnish to Security Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Security Agent may
reasonably request, all in reasonable detail; (c) at Security Agent’s request,
appear in and defend any action or proceeding that may affect and take any and
all other actions necessary to defend Company’s title to or Finance Parties’
security interest in all or any part of the Collateral and the priority thereof;
and (d) use commercially reasonable efforts to obtain any necessary consents of
third parties to the creation and perfection of a security interest in favor of
Finance Parties with respect to any Collateral. Company hereby authorizes
Security Agent to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral.

SECTION 5. Certain Covenants of Company.

Company shall:

(a) not use or permit any Collateral to be used unlawfully or in violation of
any provision of this Agreement or any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral;

(b) give Security Agent at least 30 days’ prior written notice of any change in
Company’s name, identity or corporate structure; and

(c) give Security Agent at least 30 days’ prior written notice of any
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of Company.

SECTION 6. Special Covenants with respect to Pledged Accounts.

Except as otherwise provided in this Section 6, Company shall continue to
collect, at its own expense, all amounts due or to become due to Company under
the Pledged Accounts.

 

3



--------------------------------------------------------------------------------

In connection with such collections, Company may take (and, upon the occurrence
and during the continuance of an Event of Default at Security Agent’s direction,
shall take) such action as Company or Security Agent may deem necessary or
advisable to enforce collection of amounts due or to become due under the
Pledged Accounts; provided, however, that Security Agent shall have the right at
any time, upon the occurrence and during the continuation of an Event of Default
and upon written notice to Company of its intention to do so, to (a) notify the
account debtors or obligors under any Pledged Accounts of the assignment of such
Pledged Accounts to Security Agent and to direct such account debtors or
obligors to make payment of all amounts due or to become due to Company
thereunder directly to Security Agent, (b) notify each Person maintaining a
lockbox or similar arrangement to which account debtors or obligors under any
Pledged Accounts have been directed to make payment to remit all amounts
representing collections on checks and other payment items from time to time
sent to or deposited in such lockbox or other arrangement directly to Security
Agent, (c) enforce collection of any such Pledged Accounts at the expense of
Company, and (d) adjust, settle or compromise the amount or payment thereof, in
the same manner and to the same extent as Company might have done. After receipt
by Company of the notice from Security Agent referred to in the proviso to the
preceding sentence, (i) all amounts and proceeds (including checks and other
Instruments) received by Company in respect of the Pledged Accounts shall be
received in trust for the benefit of Security Agent hereunder, shall be
segregated from other funds of Company and shall be forthwith paid over or
delivered to Security Agent in the same form as so received (with any necessary
endorsement), and (ii) Company shall not, without the written consent of
Security Agent, adjust, settle or compromise the amount or payment of any
Pledged Account, or release wholly or partly any account debtor or obligor
thereof, or allow any credit or discount thereon.

SECTION 7. Security Agent Appointed Attorney-in-Fact.

Company hereby irrevocably appoints Security Agent as Company’s
attorney-in-fact, with full authority in the place and stead of Company and in
the name of Company, Security Agent or otherwise, from time to time in Security
Agent’s discretion to take any action and to execute any instrument that
Security Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation:

(a) upon the occurrence and during the continuance of an Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any drafts or other Instruments, Documents, Chattel
Paper and other documents in connection with clause (a) above;

(c) upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that Security
Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce or protect the rights of Security Agent with
respect to any of the Collateral;

(d) to pay or discharge liens (other than liens permitted under this Agreement
or the Credit Agreement) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Security Agent in its sole discretion,
any such payments made by Security Agent to become obligations of Company to
Security Agent, due and payable immediately without demand;

 

4



--------------------------------------------------------------------------------

(e) upon the occurrence and during the continuance of an Event of Default, to
sign and endorse any invoices, freight or express bills, drafts against debtors,
assignments, verifications and notices in connection with Pledged Accounts and
other documents relating to the Collateral; and

(f) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Security Agent were the absolute owner thereof for all purposes, and to do, at
Security Agent’s option and Company’s expense, at any time or from time to time,
all acts and things that Security Agent deems necessary to protect, preserve or
realize upon the Collateral and the ranking of the Collateral and Finance
Parties’ security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as Company might do.

SECTION 8. Security Agent May Perform; Standard of Care.

If Company fails to perform any agreement contained herein, Security Agent may
itself perform, or cause performance of, such agreement, and the expenses of
Security Agent incurred in connection therewith shall be payable by Company
under Section 11 of this Agreement. The powers conferred on Security Agent
hereunder are solely to protect interest of Finance Parties in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the exercise of reasonable care in the custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder,
Security Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Security Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which
Security Agent accords its own property.

SECTION 9. Remedies.

If any Event of Default shall have occurred and be continuing, to the extent
permitted by applicable laws, Security Agent, on behalf of Finance Parties, may
exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may (i) require Company to, and
Company hereby agrees that it will at its expense and upon request of Security
Agent forthwith, assemble all or part of the Collateral as directed by Security
Agent and make it available to Security Agent at a place to be designated by
Security Agent that is reasonably convenient to both parties, (ii) enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process, (iii) prior to the disposition of the Collateral,
store, process or otherwise prepare the Collateral for disposition in any manner
to the extent Security Agent deems appropriate and (iv) sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of
Security Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other

 

5



--------------------------------------------------------------------------------

terms as Security Agent may deem commercially reasonable. Security Agent or any
Finance Party may be the purchaser of any or all of the Collateral at any such
sale and Security Agent, shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by Security Agent at such sale. Company hereby waives any claims against
Security Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if Security Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree. If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Secured Obligations, Company shall be liable for the
deficiency and the fees of any attorneys employed by Security Agent to collect
such deficiency. Company further agrees that a breach of any of the covenants
contained in this Section 9 will cause irreparable injury to Security Agent,
that Security Agent has no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section 9 shall
be specifically enforceable against Company, and Company hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no default has occurred giving rise to
the Secured Obligations becoming due and payable prior to their stated
maturities.

SECTION 10. Application of Proceeds.

Except as expressly provided elsewhere in this Agreement, all monies from time
to time received or recovered by the Security Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be paid to and held by the Security Agent to apply them at such times as
the Security Agent sees fit, to the extent permitted by applicable law in
accordance with Clause 29 of the Credit Agreement.

SECTION 11. Indemnity and Expenses.

Company agrees to indemnify Security Agent and each Finance Party in accordance
with the Credit Agreement.

SECTION 12. Amendments; Etc.

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by Company therefrom, shall in any
event be effective unless the same shall be in writing and signed by Security
Agent and, in the case of any such amendment or modification, by Company. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.

SECTION 13. Notices.

Any notice or other communication herein required or permitted to be given shall
be given in accordance with Clause 30 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 14. Failure Or Indulgence Not Waiver; Remedies Cumulative; Severability.

(a) If, at any time, any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

(b) No failure to exercise, nor any delay in exercising, on the part of any
Finance Party, any right or remedy under this Agreement shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

SECTION 15. Continuing Security Interest; Transfer of Loans; Termination and
Release.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the payment in full of the
Secured Obligations and termination of all commitments to extend credit under
the Credit Agreement, (ii) be binding upon Company and its successors and
assigns, and (iii) inure, together with the rights and remedies of Security
Agent and each Finance Party hereunder, to the benefit of Security Agent and
each Finance Party and its successors, transferees and assigns. Without limiting
the generality of the foregoing clause (iii), Security Agent and each Finance
Party may assign or otherwise transfer any loans held by it to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to Security Agent and each Finance Party herein or
otherwise.

(b) Upon the payment in full of all Secured Obligations and termination of all
commitments to extend credit under the Credit Agreement, the security interest
granted hereby shall terminate and all rights to the Collateral shall
automatically revert to Company. Upon any such termination Security Agent will,
at Company’s expense, execute and deliver to Company such documents as Company
shall reasonably request to evidence such termination.

SECTION 16. Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

SECTION 17. Governing Law; Rules of Construction.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING, WITHOUT LIMITATION, SECTION
1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT
THE

 

7



--------------------------------------------------------------------------------

PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF CALIFORNIA, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL
GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE
REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL.

SECTION 18. Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF CALIFORNIA.

SECTION 19. Waiver of Jury Trial.

COMPANY AND SECURITY AGENT HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.

SECTION 20. Counterparts.

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

SECTION 21. Miscellaneous.

All actions taken by Security Agent, all rights and benefits granted to Security
Agent and all covenants, representations and warranties made to Security Agent
under this Agreement are taken, granted or made, as the case may be, for and on
behalf of itself and Finance Parties.

SECTION 22. Suretyship Waiver by Company; Etc..

(a) Company agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Secured Obligations. In furtherance of the foregoing
and without limiting the generality thereof, Company agrees as follows:
(i) Security Agent or any Finance Party may from time to time, without notice or
demand and without affecting the validity or enforceability of this Agreement

 

8



--------------------------------------------------------------------------------

or giving rise to any limitation, impairment or discharge of Company’s liability
hereunder, (A) renew, extend, accelerate or otherwise change the time, place,
manner or terms of payment of the Secured Obligations, (B) settle, compromise,
release or discharge, or accept or refuse any offer of performance with respect
to, or substitutions for, the Secured Obligations or any agreement relating
thereto and/or subordinate the payment of the same to the payment of any other
obligations, (C) request and accept guaranties of the Secured Obligations and
take and hold other security for the payment of the Secured Obligations,
(D) release, exchange, compromise, subordinate or modify, with or without
consideration, any other security for payment of the Secured Obligations, any
guaranties of the Secured Obligations, or any other obligation of any Person
with respect to the Secured Obligations, (E) enforce and apply any other
security now or hereafter held by or for the benefit of Security Agent or any
Finance Party in respect of the Secured Obligations and direct the order or
manner of sale thereof, or exercise any other right or remedy that Security
Agent, Finance Parties, or any of them, may have against any such security, as
Security Agent in its discretion may determine consistent with the Credit
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and (F) exercise
any other rights available to Security Agent, Finance Parties, or any of them,
under the Finance Documents, at law or in equity; and (ii) this Agreement and
the obligations of Company hereunder shall be valid and enforceable and shall
not be subject to any limitation, impairment or discharge for any reason (other
than payment in full of the Secured Obligations), including, without limitation,
the occurrence of any of the following, whether or not Company shall have had
notice or knowledge of any of them: (A) any failure to assert or enforce or
agreement not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy with respect to the Secured Obligations
or any agreement relating thereto, or with respect to any guaranty of or other
security for the payment of the Secured Obligations, (B) any waiver, amendment
or modification of, or any consent to departure from, any of the terms or
provisions of the Credit Agreement, any of the other Finance Documents, or any
agreement or instrument executed pursuant thereto, or of any guaranty or other
security for the Secured Obligations, (C) the Secured Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect, (D) the application of payments received from any
source to the payment of indebtedness other than the Secured Obligations, even
though Security Agent, Finance Parties, or any of them, might have elected to
apply such payment to any part or all of the Secured Obligations, (E) any
failure to perfect or continue perfection of a security interest in any other
collateral which secures any of the Secured Obligations, (F) any defenses,
set-offs or counterclaims which Company may allege or assert against Security
Agent or any Finance Party in respect of the Secured Obligations, including,
without limitation, failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury,
and (G) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of
Company as an obligor in respect of the Secured Obligations.

(b) Company hereby waives, for the benefit of Security Agent and Finance
Parties: (i) any right to require Security Agent or Finance Parties, as a
condition of payment or performance by Company, to (A) proceed against or
exhaust any other security held from Company, any guarantor of the Secured
Obligations or any other Person, (B) proceed against or have resort to any
balance of any deposit account or credit on the books of Security Agent or any

 

9



--------------------------------------------------------------------------------

Finance Party in favor of Company or any other Person, or (C) pursue any other
remedy in the power of Security Agent or any Finance Party whatsoever; (ii) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Company including, without limitation, any defense based on
or arising out of the lack of validity or the unenforceability of the Secured
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company from any cause other than payment in full
of the Secured Obligations; (iii) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal;
(iv) any defense based upon Security Agent’s or any Finance Party’s errors or
omissions in the administration of the Secured Obligations, except behavior
which amounts to bad faith; (v) (A) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Agreement and any legal or equitable discharge of Company’s obligations
hereunder, (B) the benefit of any statute of limitations affecting Company’s
liability hereunder or the enforcement hereof, (C) any rights to set-offs,
recoupments and counterclaims, and (D) promptness, diligence and any requirement
that Security Agent or any Finance Party protect, secure, perfect or insure any
other security interest or lien or any property subject thereto; (vi) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, notices of default under the Credit Agreement
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Secured Obligations or any agreement related
thereto, notices of any extension of credit to Company and notices of any of the
matters referred to in the preceding paragraph and any right to consent to any
thereof; and (vii) to the fullest extent permitted by law, any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms of
this Agreement.

(c) Security Agent and Finance Parties shall have no obligation to disclose or
discuss with Company their assessment of the financial condition of Company.

SECTION 23. Definitions.

(a) Each capitalized term utilized in this Agreement that is not defined in this
Agreement, but that is defined in the UCC, including the categories of
Collateral listed in Section 1 of this Agreement, shall have the meaning set
forth in Divisions 1, 8 or 9 of the UCC.

(b) In addition, the following terms used in this Agreement shall have the
following meanings:

“Agreement” has the meaning set forth in the Introductory Paragraph of this
Agreement.

“Collateral” has the meaning set forth in Section 1 of this Agreement.

“Company” has the meaning set forth in the Introductory Paragraph of this
Agreement.

“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

 

10



--------------------------------------------------------------------------------

“Event of Default” means any Event of Default as defined in the Credit
Agreement.

“Finance Documents” has the meaning set forth in the Credit Agreement.

“Finance Parties” has the meaning set forth in the Introductory Paragraph of
this Agreement.

“Paying Agent” means Resona Bank, Limited.

“Pledged Account” has the meaning set forth in Section 1(a) of this Agreement.

“Secured Obligations” has the meaning set forth in Section 2 of this Agreement.

“Security Agent” has the meaning set forth in the Introductory Paragraph of this
Agreement.

“UCC” means the Uniform Commercial Code, as it exists on the date of this
Agreement or as it may hereafter be amended, in the State of California.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized representatives on the date
first written above.

 

“COMPANY”: SPANSION JAPAN LIMITED

  By:  

/s/ Masao Taguchi

  Name:  

Masao Taguchi

  Title:  

President and Representative Director

“SECURITY AGENT”: GE CAPITAL LEASING CORPORATION, in its capacity as security
agent

  By:  

/s/ Takuji Tohyama

  Name:  

Takuji Tohyama

  Title:  

Representative Director

“FINANCE PARTIES”: GE CAPITAL LEASING CORPORATION, as agent for and on behalf of
each of the Finance Parties

  By:  

/s/ Takuji Tohyama

  Name:  

Takuji Tohyama

  Title:  

Representative Director

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 1

TO

SECURITY AGREEMENT

List of Finance Parties

 

Finance Party

GE Capital Asset Finance Corporation

Mitsui Leasing & Development, Ltd.

Sumisho Lease Co., Ltd.

Resona Bank, Limited

Showa Leasing Co., Ltd.

Diamond Lease Company Limited

UFJ Central Leasing Co., Ltd.

NTT Finance Corporation

Century Leasing System, Inc.

Kyodo Leasing Co., Ltd.

BOT Lease Co., Ltd.

GE Capital Leasing Corporation



--------------------------------------------------------------------------------

SCHEDULE 2

TO

SECURITY AGREEMENT

Type and Jurisdiction of Organization

 

Name

  

Type of

Organization

  

Jurisdiction

of Organization

  

Organization

Number

Spansion Japan Limited

   Corporation    Japan    3804-01-000809